       Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
DEVAYANI KHANNA,                                              :
                                                              :   No.: 18-cv-03031 (ALC)(HBP)
                                       Plaintiff,             :
                                                              :
                   v.                                         :   SECOND AMENDED
                                                              :   COMPLAINT
MUFG UNION BANK, N.A. and ROBERT                              :
NOLEN, in his individual and professional                     :
capacities,                                                   :   Jury Trial Demanded
                                                              :
                                       Defendants.            :
                                                              :
------------------------------------------------------------- X

        Plaintiff Devayani Khanna (“Plaintiff” or “Ms. Khanna”), by and through her counsel,

Wigdor LLP, hereby states and alleges as follows:

                                     PRELIMINARY STATEMENT

        1.       In June 2016, Ms. Khanna joined Defendant MUFG Union Bank, N.A., (“Union

Bank” or the “Bank”) as a Director-level Program Manager after working 23 years at J.P.

Morgan Chase, where she established a distinguished reputation for superior project management

and program delivery.

        2.       Union Bank enticed Ms. Khanna to make the move from J.P. Morgan Chase by

offering her a significant signing bonus and telling her that she would be positioned for increased

responsibilities and compensation at the Bank.

        3.       As an Asian woman of Indian descent, Ms. Khanna also believed that joining

Union Bank was a positive move given the purportedly diverse workplace and the touted culture

of diversity and inclusion at the Bank.

        4.       Unfortunately, Ms. Khanna learned that the culture of diversity and inclusion did

not extend to all parts of the Bank.
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 2 of 19




       5.      Particularly, in mid-April 2017, after successfully working at Union Bank for

almost a year under two women of color, Ms. Khanna was reassigned to work under Defendant

Robert Nolen (“Mr. Nolen”), a White male who headed the newly-formed Financial Crimes

Project Management Office (“FCPMO”) out of the Bank’s office in North Carolina.

       6.      Almost immediately, Ms. Khanna noticed that Mr. Nolen treated her differently

than the other all White male Program Managers who reported to him, and Ms. Khanna’s

responsibilities and support staff were quickly diminished and transferred to yet another White

male Program Manager who Mr. Nolen hired within a couple months of Ms. Khanna transferring

to FCPMO.

       7.      Mr. Nolen made it known, through his conduct, that he did not like Ms. Khanna, a

minority woman, as he was often short and abrupt in his interactions with her, kept her isolated

from the rest of the FCPMO team, unfairly criticized her work, negatively influenced her annual

review and bonus and questioned Ms. Khanna after only a couple of months in FCPMO whether

she would be giving notice to leave the Bank.

       8.      Mr. Nolen’s attempts to persuade Ms. Khanna to voluntarily leave were

ineffective given that Ms. Khanna was a committed employee who was willing to work tirelessly

to successfully perform her job responsibilities, and joined Union Bank with the intention to

work there for several years until she retired.

       9.      Because Mr. Nolen’s efforts to get Ms. Khanna to leave on her own were

unsuccessful, Mr. Nolen resorted to issuing Ms. Khanna a pretextual Performance Improvement

Plan and then terminated her on the basis that she had “not improved enough.”

       10.     Mr. Nolen’s contrived performance deficiencies stands in stark contrast to

feedback that Ms. Khanna received from other executives at the Bank who praised Ms. Khanna




                                                  2
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 3 of 19




for “doing a wonderful job” and being the “most organized and prepared” Program Manager in

FCPMO.

       11.     As further evidence of Mr. Nolen’s discriminatory motives, Ms. Khanna’s

replacement, a White male, started the very next day after Ms. Khanna was terminated —

signifying that Mr. Nolen intended to terminate Ms. Khanna no matter how well she performed.

       12.     Mr. Nolen’s nineteenth century-preference to only hire and work directly with

White males contravenes federal, state and city anti-discrimination laws, and should not be

tolerated.

                                 NATURE OF THE CLAIMS

       13.     This is an action for declaratory, injunctive and equitable relief, as well as

monetary damages, to redress unlawful employment practices committed against Ms. Khanna,

including Mr. Nolen’s discriminatory treatment and termination of Ms. Khanna due to her

gender and race in violation of 42 U.S.C. § 1981 (“Section 1981”), the New York State Human

Rights Law, N.Y. Exec. Law §§ 290 et seq. (“NYSHRL”) and the New York City Human Rights

Law, N.Y. City Administrative Code §§ 8-101 et seq. (“NYCHRL”), Title VII, 42 U.S.C. §§

2000e et seq. (“Title VII”).

                               ADMINISTRATIVE PROCEDURES

       14.     Plaintiff filed a charge of discrimination and retaliation arising out of the facts

described herein with the Equal Employment Opportunity Commission (“EEOC”), alleging

violations of Title VII. The EEOC issued Ms. Khanna’s notice of right to sue, and she therefore

adds claims against Union Bank for violations of Title VII.

       15.     Following the commencement of this action, a copy of this Complaint will be

served on both the New York City Commission on Human Rights and the Office of the




                                                3
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 4 of 19




Corporation Counsel of the City of New York, thereby satisfying the notice requirements of the

New York City Administrative Code.

        16.     Any and all other prerequisites to the filing of this suit have been met.

                                 JURISDICTION AND VENUE

        17.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343 as this action involves federal questions regarding the deprivation of Plaintiff’s rights under

Section 1981.

        18.     This Court has supplemental subject matter jurisdiction over Plaintiff’s related

state and local law claims pursuant to 28 U.S.C. § 1367(a).

        19.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred in this district.

                                               PARTIES

        20.     Plaintiff Devayani Khanna is a former employee of MUFG Union Bank, N.A. in

New York City. Ms. Khanna is an Asian-American female and a person of color within the

meaning of Section 1981. She is a citizen of the State of New Jersey. At all relevant times, Ms.

Khanna met the definition of an “employee” and/or “eligible employee” under all applicable

statutes.

        21.     Defendant MUFG Union Bank, N.A. is a national bank with its main office

chartered in California and its corporate headquarters located at 1251 Avenue of the Americas,

New York, NY 10020. Defendant MUFG Union Bank, N.A. is a subsidiary of MUFG Americas

Holding Corporation and part of Mitsubishi UFJ Financial Group, Inc., the fourth-largest bank in

the world with approximately $2.6 trillion in assets as of December 31, 2016. At all relevant




                                                  4
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 5 of 19




times, Defendant MUFG Union Bank, N.A. met the definition of “employer” and/or “covered

employer” under all relevant statutes.

        22.     Defendant Robert Nolen is a White male, who, upon information and belief,

resides in the State of North Carolina. Mr. Nolen is Director of Global Financial Crimes Project

Management Office at Union Bank and directly supervised Ms. Khanna from, in and around,

April 2017 until her termination, on or about, October 16, 2017, and directly had authority over

the terms and conditions of Ms. Khanna’s employment. In this position, Mr. Nolen was a direct

participant in the discriminatory policies and practices to which Ms. Khanna was subjected. At

all relevant times, Mr. Nolen met the definition of “employer” and/or “covered employer” under

all relevant statutes.

                                 FACTUAL ALLEGATIONS

Background

        23.     Before joining Union Bank, Ms. Khanna worked for over 23 years at J.P. Morgan

Chase, where she established a distinguished reputation for superior project management and

program delivery in multiple areas of the bank.

        24.     At J.P. Morgan, Ms. Khanna was responsible for overseeing projects with annual

budgets of up to $50 million, and she received top performance ratings and increases in

compensation during her employment.

        25.     On May 4, 2016, Ms. Khanna accepted an offer of employment from Union Bank

to be a Program Manager at the Director-level within Union Bank’s Technology and Operations

Group, also known as Integrated Services for the Americas (“ISA”).

        26.     During the interview process, Ms. Khanna was told that she was being hired to

manage a portfolio of projects and would supervise approximately six to eight project managers.




                                                  5
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 6 of 19




       27.     To entice Ms. Khanna to join Union Bank, the Bank offered her a $25,000 signing

bonus and told Ms. Khanna that she would be positioned to increase her role and compensation

at the Bank.

       28.     As an Asian woman of Indian descent, and a person of color within the meaning

of Section 1981, Ms. Khanna appreciated the Bank’s claim that it “value[s] workplace diversity”

and is “committed to leveraging the diverse backgrounds, perspectives and experiences of our

workforce to create opportunities for our people and our business.”

       29.     On June 20, 2016, Ms. Khanna began working at Union Bank and was assigned to

manage the implementation of an approximately $40-50 million anti-money laundering (“AML”)

system called Clean Slate, which consisted of three separate projects: (i) Vendor Platform

Selection (“Vendor Selection Project”); (ii) Continuous Monitoring Dashboard Phase 2

(“Continuous Monitoring”); and (iii) Data Tracking (“Data Tracking”).

       30.     The Clean Slate system had previously been placed on hold in April 2016, before

Ms. Khanna’s hiring, even though the Clean Slate system was critical for the Bank’s AML

regulatory compliance obligations, and the Bank had made commitments to the Federal Reserve

Board that it would move the project forward.

       31.     Ms. Khanna initially reported to Liz Torres, an ISA Managing Director. Ms.

Khanna was assigned one junior project manager and one Vice President (“VP”) Project

Manager.

       32.     In November 2016, Ms. Torres told Ms. Khanna to report to Yih-Chun Lin, a Risk

and Compliance Portfolio Manager.

       33.     In early January 2017, Ms. Khanna’s VP Project Manager left the Bank and was

replaced with a less experienced, external contract project manager.




                                                6
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 7 of 19




       34.     Despite not being fully staffed, Ms. Khanna worked diligently on the Clean Slate

system projects and successfully moved the projects forward.

Ms. Khanna is Transferred to Work Under Mr. Nolen

       35.     In mid-April 2017, Ms. Khanna was reassigned to work under Mr. Nolen, a White

male who headed the newly-formed Financial Crimes Project Management Office (“FCPMO”)

out of the Bank’s office in Charlotte, North Carolina. Scott Bavis, a White male Director-level

Program Manager with similar responsibilities as Ms. Khanna, was also transferred to work

under Mr. Nolen.

       36.     In connection with the transfer, Ms. Lin expressed her concern to Ms. Khanna that

Ms. Khanna may not be given a comparable management role in FCPMO under Mr. Nolen, and

suggested for Ms. Khanna to follow-up with him to ensure that she does.

       37.     True to Ms. Lin’s words, over the next few months, Mr. Nolen hired two

additional Director-level Program Managers, both White males, and Mr. Nolen diminished Ms.

Khanna’s responsibilities and isolated her from the rest of the FCPMO team.

       38.     First, shortly after Ms. Khanna was transferred to FCPMO, Mr. Nolen hired

Kevin Vedder (“Mr. Vedder”), a White male, as a Director-level Program Manager in FCPMO

with similar responsibilities as Ms. Khanna.

       39.     Second, within a couple months of Ms. Khanna being transferred to FCPMO, Mr.

Nolen also hired Frank Donatelli (“Mr. Donatelli”), a White male, who also held a Director-level

Program Manager title with similar responsibilities as Ms. Khanna.

       40.     Upon hiring Mr. Donatelli, Mr. Nolen assigned to him Ms. Khanna’s Continuous

Monitoring and Data Tracking projects – leaving Ms. Khanna with only one of her three

projects, the Vendor Selection Project.




                                               7
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 8 of 19




       41.     Mr. Nolen also reassigned Ms. Khanna’s recently-hired contract project manager

to Mr. Donatelli.

       42.     When Ms. Khanna expressed to Mr. Nolen her concern about the decrease in her

responsibilities, Mr. Nolen promised Ms. Khanna that she would be assigned to additional

projects.

       43.     However, Mr. Nolen’s words rang hollow, as he did not assign her to any

additional projects.

       44.     Neither Mr. Bavis nor Mr. Vedder had any assignments taken away from them.

       45.     Furthermore, Ms. Khanna also lost her junior project manager who was

reassigned outside of FCPMO. Mr. Nolen knew for approximately one month in advance that

this junior project manager would be leaving, but he neither informed Ms. Khanna of the date

that the junior project manager was leaving nor helped her find a replacement.

       46.     Rather than support Ms. Khanna to find the needed support, Mr. Nolen either

ignored or obstructed Ms. Khanna’s attempts to internally hire a new junior project manager.

       47.     By way of example only, Ms. Khanna interviewed and extended an offer to a

project manager who was fluent in Japanese and had experience working in Japan.

       48.     However, after the offer was made, Ms. Khanna was suddenly told that it had to

be retracted because Mr. Nolen did not have the necessary funding.

       49.     As yet another example, Ms. Khanna interviewed a VP-level project manager, but

Mr. Nolen delayed telling Ms. Khanna that he had proceeded to hire this project manager – a

White male – who Khanna later learned was designated to report directly to Mr. Nolen.




                                               8
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 9 of 19




       50.     In addition to diminishing Ms. Khanna’s responsibilities and direct reports, Mr.

Nolen kept Ms. Khanna isolated from the rest of the FCPMO team in the New York office by

rejecting her repeated requests to move her office closer to the rest of the team.

Mr. Nolen Negatively Influences Ms. Khanna’s Annual Review

       51.     In June 2017, Ms. Khanna received her 2016 Year End Review for the fiscal year

ending on March 31, 2017 (“Review”).

       52.     Although Ms. Khanna received a “Fully Meets Expectations” rating for the

Review, the rating did not appear to reflect the extremely positive comments about Ms. Khanna’s

work in the performance evaluation, which included feedback that she:

                      “is a dedicated employee with an extremely high work ethic;”

                      “is a very strong PM and well-liked by most of her stakeholders
                       and partners;”

                      “clearly demonstrated solid EPLC pre-execution                phase
                       knowledge through managing the clean slate portfolio;”

                      “ensured project status and risk/issues are communicated . . . on a
                       timely basis;” and

                      “always diligently track [sic] her project budgets and charge
                       back.”

       53.     After receiving the Review, Ms. Khanna met with Ms. Lin to discuss the disparity

between the overwhelmingly positive substantive appraisal and the Review’s mediocre rating.

       54.     Ms. Lin told Ms. Khanna that her performance appraisal was not the only basis

for her rating, but that other individuals at the Bank (including Mr. Nolen) influenced the

decision to give Ms. Khanna a lower rating.

       55.     After the meeting with Ms. Lin, Ms. Khanna emailed Mr. Nolen her concerns

about the Review.



                                                 9
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 10 of 19




       56.     Mr. Nolen responded that a “Fully Meets Expectation” rating was not a bad rating

and that he would discuss the Review with her when he visited the New York office.

       57.     Ms. Khanna’s meeting with Mr. Nolen about the Review in the New York office

evidenced that Mr. Nolen wanted Ms. Khanna to leave the Bank.

       58.     Specifically, Mr. Nolen told Ms. Khanna that she should give notice if she

planned on leaving the Bank, and, in a condescending tone, told her that she should say

“please” and “thank you” at all times.

       59.     Mr. Nolen did not raise any performance issues during the meeting and agreed

that she was a strong project manager.

       60.     As a result of this lowered Review rating, Ms. Khanna received only a $60,000

bonus, substantially less than the $100,000 target bonus in her offer letter, and she did not

receive a salary increase.

Ms. Khanna Is Unexpectedly Placed on a Performance Improvement Plan

       61.     On August 15, 2017, approximately two months after Ms. Khanna’s meeting with

Mr. Nolen about the Review and her bonus, Mr. Nolen gave Ms. Khanna a 60-Day Performance

Improvement Plan (“PIP”).

       62.     Noticeably, the PIP was dated July 26, 2017, and while Ms. Khanna had multiple

one-on-one meetings with Mr. Nolen between July 26, 2017 and August 15, 2017, the issuance

of a PIP was never once mentioned.

       63.     In addition, Ms. Khanna never received an Individual Development Plan – which

the Bank’s Performance Management Policy directs should be given before issuing a PIP.




                                              10
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 11 of 19




       64.     The PIP blamed Ms. Khanna for issues beyond her control, including the timing

and approval of funding requests, and claimed that she was spending too much time on funding

requests, even though Mr. Nolen knew that she did not have adequate staff to support her.

       65.     Meanwhile, Ms. Khanna’s male colleagues working under Mr. Nolen had direct

reports that managed funding requests for them.

       66.     In addition, Mr. Nolen held Ms. Khanna accountable for delays in funding

requests caused by other departments and refused to allow Ms. Khanna to submit an extension

request that would have prevented her project from going on hold.

       67.     The PIP also claimed that Ms. Khanna needed to improve her understanding of

the Bank’s Enterprise Project Lifecycle (“EPLC”) even though her Review, only two months

before, acknowledged that Ms. Khanna “clearly demonstrated solid EPLC pre-execution phase

knowledge through managing the clean slate portfolio.”

       68.     On September 25, 2017, Ms. Khanna contacted the Bank’s Employee Relations to

discuss the Review, and was referred to Sheryl Appelt.

       69.     Ms. Khanna spoke with Ms. Appelt about her disagreement with the PIP, and told

Ms. Appelt that she felt that Mr. Nolen was singling her out in comparison to the other Program

Managers reporting to Mr. Nolen (all of whom were White males) and blaming her for issues

beyond her control.

       70.     Ms. Khanna also questioned whether the other Program Managers were being

treated the same for delays in their projects.

       71.     After the conversation, Ms. Khanna provided Ms. Appelt with a list of colleagues

to reach out to who would support the quality of Ms. Khanna’s work and Mr. Nolen’s differential

treatment of her.




                                                 11
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 12 of 19




       72.     On September 26, 2017, Ms. Khanna met with Mr. Nolen for their weekly one-

on-one meeting, and she told him that she had contacted Employee Relations to complain about

the Review and his treatment of her.

       73.     In response, Mr. Nolen lashed out at Ms. Khanna by telling her that she creates

unnecessary work and that she was performing at the VP or Associate level – something that Mr.

Nolen had never previously claimed.

       74.     After the meeting, Mr. Nolen updated the PIP with comments, including three

different improvement actions.

       75.     Among them, Mr. Nolen claimed that Ms. Khanna had submitted a funding

request with 26 issues, even though Mr. Nolen had told her to submit the request with missing

information, and most of the purported issues were either incorrect or had not been flagged as an

issue on prior requests.

Ms. Khanna’s Unlawful Termination

       76.     On October 13, 2017, Ms. Khanna received a request from Mr. Nolen to move

their normal, weekly Tuesday meeting to Monday, October 16, 2017.

       77.     When Ms. Khanna arrived at the meeting, only a representative from Employee

Relations was present in the room while Mr. Nolen was on the telephone.

       78.     Mr. Nolen started by telling Ms. Khanna that it was the conclusion of the 60-day

PIP period, and while admitting he had seen improvement on her part and the funding requests

she submitted had been approved, on the whole, he did not think she was capable of performing

her job and had “not improved enough.”




                                               12
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 13 of 19




       79.      The Employee Relations representative then hung up with Mr. Nolen, gave Ms.

Khanna a termination letter and told her to get her belongings from her desk, but not to log in to

her computer.

       80.      The very next day after Ms. Khanna’s termination, another White male, Michael

Best (“Mr. Best”), started working at the Bank in Ms. Khanna’s position. With Mr. Best’s hiring,

Mr. Nolen’s Director-level Program Managers were now all White males.

       81.      The timing of Mr. Best’s start date strongly suggests that Mr. Nolen was

searching for a replacement for Ms. Khanna after (or even before) issuing Ms. Khanna the PIP

on August 15, 2017, and that he intended to terminate her no matter how well she performed.

       82.      As evidence of this, only two days after being given the PIP, on August 17, 2017,

Ms. Khanna received a message from James Martin – a Strategic Sourcing Manager responsible

for procuring products and services from vendors – alerting her that she had been “left off on

purpose” in an email about vendor pricing that was related to her Vendor Selection Project.

       83.      The timing of Mr. Nolen’s decision to fire Ms. Khanna also suggests that he made

the decision after she challenged his discriminatory treatment of her and complained to

Employee Relations.

       84.      Ms. Khanna’s purported performance deficiencies are also contradicted with the

positive feedback that she received from those she worked with leading up to her termination.

       85.      For example, on September 12, 2017, Carol Hopkins, Vice President Business

Continuity Management, responded to an email by Ms. Khanna about a site location visit saying,

“BTW – I think you are doing a wonderful job!”

       86.      As another example, on October 4, 2017, Thomas Miller, Quality Control for

FCPMO Project Management and a direct report of Mr. Nolen, wrote to Ms. Khanna saying, “I




                                               13
      Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 14 of 19




have to say, you are the most organized and prepared PM we have here in this group!” and that

he told Mr. Nolen, “if all of his PM’s were like [Ms. Khanna], [Mr. Nolen] would be a lucky

man but very bored :-).”

        87.     Also on October 4, 2017, Albert Langlitz, Technology Architect, ended an email

chain with Ms. Khanna by saying, “It is always a pleasure to work with you.”

        88.     These positive comments demonstrate that Ms. Khanna did not have performance

issues that necessitated her termination, but rather that her termination was motivated by Mr.

Nolen’s desire to work with only White male Program Managers, and because Ms. Khanna

complained about the differential treatment.

                          AS AND FOR A FIRST CAUSE OF ACTION
                          (Discrimination in Violation of Section 1981)
                                    Against All Defendants

        89.     Plaintiff hereby repeats, reiterates and re-alleges each and every previous

allegation as if fully set forth herein.

        90.     As described above, Defendants have discriminated against Plaintiff on the basis

of her race and/or ethnicity in violation of Section 1981 by, inter alia, (i) fostering, condoning,

accepting, ratifying and/or otherwise failing to prevent or remedy a racially hostile work

environment; and (ii) terminating Plaintiff.

        91.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of Section 1981, Plaintiff has suffered, and continues to suffer, economic damages,

mental anguish and emotional distress for which she is entitled to an award of damages.

        92.     Defendants’ unlawful discriminatory actions constitute malicious, willful and

wanton violations of Section 1981 for which Plaintiff is entitled to an award of punitive

damages.




                                                14
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 15 of 19




                       AS AND FOR A SECOND CAUSE OF ACTION
                          (Retaliation in Violation of Section 1981)
                                    Against All Defendants

       93.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       94.     By the actions described above, among others, Defendants retaliated against

Plaintiff on the basis of her protected activities in violation of Section 1981 by, inter alia, falsely

denigrating her work and professional capabilities, and ultimately terminating her employment.

       95.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of Section 1981, Plaintiff has suffered, and continues to suffer, emotional distress for

which she is entitled to an award of damages.

       96.     Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of Section 1981 for which Plaintiff is entitled to an award of punitive

damages.

                       AS AND FOR A THIRD CAUSE OF ACTION
             (Discrimination in Violation of NYSHRL (against all Defendants) and
                                Title VII (against Union Bank))

       97.     Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       98.     Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYSHRL and Title VII (as to Union Bank) by treating her differently based

upon her gender and denying her the same terms and conditions of employment available to

employees who are male, including, but not limited to, subjecting her to disparate treatment and

compensation, and ultimately terminating her employment with the Bank. As a direct and

proximate result of Defendants’ unlawful discriminatory conduct in violation of the NYSHRL




                                                  15
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 16 of 19




and Title VII (as to Union Bank), Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, including, but not limited to, loss of future income, compensation and benefits,

for which she is entitled to an award of damages.

       99.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL and Title VII (as to Union Bank), Plaintiff has suffered, and

continues to suffer, emotional distress for which she is entitled to an award of damages.

       100.    Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of the NYSHRL and Title VII (as to Union Bank) for which Plaintiff is

entitled to an award of punitive damages.

                      AS AND FOR A FOURTH CAUSE OF ACTION
              (Retaliation in Violation of NYSHRL (against all Defendants) and
                                Title VII (against Union Bank))


       101.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       102.    By the actions described above, among others, Defendants retaliated against

Plaintiff on the basis of her protected activities in violation of the NYSHRL and Title VII (as to

Union Bank) by, inter alia, falsely denigrating her work and professional capabilities, and

ultimately terminating her employment.

       103.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL and Title VII (as to Union Bank), Plaintiff has suffered, and

continues to suffer, emotional distress for which she is entitled to an award of damages.

       104.    Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of the NYSHRL and Title VII (as to Union Bank) for which Plaintiff is

entitled to an award of punitive damages.



                                                 16
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 17 of 19




       105.    To the extent that Defendant Nolen is not individually liable as Plaintiff’s

employer, Defendant Nolen is liable under the NYSHRL because he aided and abetted the

unlawful discriminatory conduct.

                        AS AND FOR A FIFTH CAUSE OF ACTION
                          (Discrimination in Violation of NYCHRL)
                                   Against All Defendants

       106.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       107.    Defendants have discriminated against Plaintiff on the basis of her gender in

violation of the NYCHRL by treating her differently based upon her gender and denying her the

same terms and conditions of employment available to employees who are male, including, but

not limited to, subjecting her to disparate treatment and compensation, and ultimately

terminating her employment with the Bank. As a direct and proximate result of Defendants’

unlawful discriminatory conduct in violation of the NYCHRL, Plaintiff has suffered, and

continues to suffer, monetary and/or economic harm, including, but not limited to, loss of future

income, compensation and benefits for which she is entitled to an award of damages.

       108.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, emotional distress

for which she is entitled to an award of damages.

       109.    Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of the NYCHRL, for which Plaintiff is entitled to an award of punitive

damages.




                                                 17
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 18 of 19




       110.    To the extent that Defendant Nolen is not individually liable as Plaintiff’s

employer, Defendant Nolen is liable under the NYCHRL because he aided and abetted the

unlawful discriminatory conduct.

                        AS AND FOR A SIXTH CAUSE OF ACTION
                           (Retaliation in Violation of NYCHRL)
                                   Against All Defendants

       111.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       112.    By the actions described above, among others, Defendants retaliated against

Plaintiff on the basis of her protected activities in violation of the NYCHRL by, inter alia, falsely

denigrating her work and professional capabilities, and ultimately terminating her employment.

       113.    As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, emotional distress

for which she is entitled to an award of damages.

       114.    Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of the NYCHRL for which Plaintiff is entitled to an award of punitive

damages.

       115.    To the extent that Defendant Nolen is not individually liable as Plaintiff’s

employer, Defendant Nolen is liable under the NYCHRL because he aided and abetted the

unlawful discriminatory conduct.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enters judgment in her favor and against

Defendants for the following relief:




                                                 18
     Case 1:18-cv-03031-ALC-SLC Document 34 Filed 11/16/18 Page 19 of 19




       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States, the State of New York and the City of

New York;

       B.      An award of damages against Defendants, in an amount to be determined at trial,

plus interest, to compensate Plaintiff for all monetary and/or economic damages;

       C.      An award of damages against Defendants, in an amount to be determined at trial,

plus interest, to compensate for all non-monetary and/or compensatory damages, including, but

not limited to, compensation for Plaintiff’s emotional distress;

       D.      An award of punitive damages in an amount to be determined at trial;

       E.      Prejudgment interest on all amounts due;

       F.      An award of Plaintiff’s reasonable attorneys’ fees and costs; and

       G.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: November 16, 2018
       New York, New York                             Respectfully submitted,

                                                      WIGDOR LLP


                                                      By: ____________________________
                                                             Jeanne M. Christensen
                                                             Bryan L. Arbeit

                                                      85 Fifth Avenue
                                                      New York, NY 10003
                                                      Telephone: (212) 257-6800
                                                      Facsimile: (212) 257-6845
                                                      jchristensen@wigdorlaw.com
                                                      barbeit@wigdorlaw.com

                                                      Counsel for Plaintiff



                                                19
